UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1474



In Re: ARTHUR O. ARMSTRONG,

                                            Petitioner - Appellant.




                              No. 01-1475



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN,

                                              Defendant - Appellee.




                              No. 01-1476



ARTHUR O. ARMSTRONG,

                                             Plaintiff - Appellant,

          versus
UC LENDING CORPORATION,

                                            Defendant - Appellee.




                           No. 01-1501



ARTHUR O. ARMSTRONG,

                                           Plaintiff - Appellant,

            versus


JOHN DOE,

                                            Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen and James A.
Beaty, Jr., District Judges. (MISC-99-71-1, MISC-00-108-1, MISC-
01-26-1, MISC-00-50-1)




                           No. 01-1610



ARTHUR O. ARMSTRONG,

                                           Plaintiff - Appellant,
            versus


KOURY CORPORATION,

                                            Defendant - Appellee,



                                2
          and


HOLIDAY INN,

                                                          Defendant.




Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
District Judge. (CA-96-87-2)


Submitted:     September 6, 2001       Decided:   September 20, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se. Jonathan A. Berkelhammer,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   3
PER CURIAM:

     Arthur O. Armstrong has filed notices of appeals in several

district court actions. We have reviewed the records, the relevant

district court orders and find the appeals frivolous. Accordingly,

we deny leave to proceed in forma pauperis and dismiss the appeals

as frivolous.     We further deny Armstrong’s motions for summary

judgment.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 4